DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after allowance. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, prosecution in this application has been reopened pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/18/2022 has been entered.

Allowable Subject Matter
The indicated allowability of claims 1-4,6-7,10,12-15 and 17-18 is withdrawn in view of the newly discovered reference to Katsuhara.  Rejections based on the newly cited reference follow.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 6-7, 10, 12-15 and 17-18 are rejected under 35 U.S.C. 103 as being unpatentable over Katsuhara et al (JP 2004363669. English machine translation is attached, also refer to the translation provided by applicant with IDS filed on 10/18/2022) in view of Erkmen et al (US 2015/0244458) and Orino et al (US 5,627,669).
1). With regard to claim 1, Katsuhara discloses a system (Figure 9, and Figure 6) for transmitting and receiving optical signals, the system including: 
a first mirror (e.g., the mirror in the optical antenna 51, [0004] etc., “The optical antenna 51 includes a mirror on the front surface, and the inclination of the incident light axis can be adjusted by adjusting the direction of the front mirror in accordance with an external drive signal”, which is associated with “a coarse tracking mechanism”, therefore, the mirror in the optical antenna 51 is a coarse tracking mirror) of a communication device (Figure 6); 
a first mirror actuator (the mechanism that controls/changes the “inclination” or “orientation” of the mirror; or “a 2-axis gimbal”, [0015], “the rough tracking mechanism 52b is generally configured to control the angle of the front mirror by using a 2-axis gimbal”. [0004], “adjusting the direction of the front mirror in accordance with an external drive signal. The optical system 52 includes a beam splitter 52 a that splits the input light from the optical antenna 51 into 2 components, a coarse tracking mechanism 52 b that changes the inclination of the front mirror of the optical antenna 51 to set the direction of the incident light axis to the optical system 52”, [0005], “a rough tracking control unit 55a that controls the orientation of the optical antenna so that the incident light axis to the rough tracking sensor 53 comes to the center of the sensor”) configured to control a pointing direction of the first mirror ([0004]-[0007], [0015] etc.), and ; 
a second mirror (“fine tracking mirror” in the fine tracking mechanism 52c) of the communication device; 
a second mirror actuator (the mechanism that controls/changes “the orientation” or “operation angle” of the reflection mirror of the fine tracking mechanism 52c) configured to control a pointing direction of the second mirror ([0004]-[0013]); and 
one or more processors (tracking control circuit 55) operatively coupled to the first mirror actuator and the second mirror actuator (Figure 6, [0010]-[0013] etc.), the one or more processors being configured to:
direct the second mirror actuator to move the second mirror to track a signal within a first zone (a zone that can be covered by adjusting the fine tracking mirror only; refer Figure 8, and Figure 10. “a fine tracking sensor 54 that receives output light in a relatively narrow visual field, and a tracking control circuit 55 that inputs an operation amount to the optical system 52 so as to guide the output optical axis from the optical system 52 to substantially the center of each of the coarse tracking sensor 53 and the fine tracking sensor 54”) in a plurality of zones (Figures 8 and 10) in an area of coverage of the communication device (the area covered by combined coarse tracking mechanism and fine tracking mechanism), 
wherein each zone is adjacent to at least one other zone of the plurality of zones (as shown in Figure 8(c) and Figure 10, after the fine tracking mechanism completed a tracking/steering from 0 to , the coarse tracking mechanism is drove by “1 step”, [0016] and [0018] etc., and this 1 step just steps across the area covered by the fine tracking mechanism during tracking/steering from 0 to , then tracking/steering in next zone is started by the fine tracking mechanism; therefore, as shown in Figures 8 and 10, each zone is adjacent to at least one other zone of the plurality of zones. Also refer to following Figure O1), and 

    PNG
    media_image1.png
    601
    1027
    media_image1.png
    Greyscale

				Figure O1
keep the first mirror stationary (coarse tracking mirror) at a first angle (e.g., 1 as shown in Figure O1 above, which is replotted from Figure 8 of Katsuhara) during a first time period (t0 to t1 as shown in Figure O1 above) while using the second mirror (fine tracking mirror) to track the signal in the first zone (in the period t0-t1, the fine tracking mirror is moved from 0 to , [0020]-[0022], “while the fine tracking mirror 52c' is rotated by the maximum θ from 0 degrees to the counterclockwise by the fine tracking control in a state where the coarse tracking mechanism 52b is stopped”);
when the signal reaches an edge of the first zone at a first time (t1 as shown in Figure O1 above; also refer Figures 8 and 10), direct the first mirror actuator (the actuator for coarse tracking mechanism) to move the first mirror (the coarse tracking mirror in the optical antenna 51), during a second time period starting at the first time and ending at a second time (t1 to t2 as shown in Figure O1 above), from the first angle (e.g., 1 as shown in Figure O1 above) to a second (angle 2 as shown in Figure O1 above) in a direction of motion of the signal (Figures 8-10) as the signal moves into a second zone (the zone associated with the “1 step” movement of the coarse tracking mechanism; or the zone covered by coarse tracking mechanism 2 and fine tracking mirror 0-; or the area covered between t2-t3 as shown in Figure O1 above) of the plurality of zones (Figures 8 and 10); 
direct the second mirror actuator to move the second mirror (in the period t1 to t2, the second mirror actuator moves the fine tracking mechanism/mirror from  to 0), during the second time period (t1 to t2), to a default angle (e.g., “neutral position” 0 degree; [0020] and [0022], “the fine tracking mirror is returned to 0 degrees every time the coarse tracking mechanism 52b performs 1 step operation”) while moving the first mirror from the first angle to the second angle (Figure 8, or Figure O1 above, while the coarse tracking mechanism moves the coarse mirror from  1 to 2, the fine tracking mirror is returned to 0 degrees); and 
keep the first mirror stationary at the second angle (2 as shown in Figure O1 above) during a third time period (t2 to t3) starting at the second time (t2) while using the second mirror to track the signal in the second zone (Figures 8-10. In the period t2-t3 as shown in Figure O1 above, the fine tracking mirror moves from 0 to ).
But, in Figure 6, Katsuhara et al does not expressly show a first mirror actuator associated with an front mirror and a second mirror actuator associated with the fine steering mirror.
However, first, as discussed above, Katsuhara et al discloses to adjust/control the angles of the front mirror and fine tracking mirror, therefore, it is obvious to one skilled in the art that actuators are used to control/move the mirrors; and Katsuhara et al also discloses that a 2-axis gimbal can be used to control the angle of the front mirror, and then the 2-axis gimbal is a type of actuator for the front mirror. Second, Erkmen et al discloses a free-space optical communication, as shown in Figure 6, “the controller 550 can generate commands to the mirror positioning system 504 to thereby adjust the orientation of the steering mirror 502 and thereby align the incident light in a desired manner” ([0114]), the mirror positioning system 504 is an actuator that controls the pointing direction of the mirror 502. And Erkmen et al also discloses “the terminal 600 may also include an additional fine-steering mirror in the optical pathway of the terminal that receives light reflected by a primary coarse-steering mirror (e.g., the steering mirror 502). In such an arrangement, the coarse-steering mirror can receive orientation feedback from a coarse position sensor. The coarse position sensor can then be used to orient the coarse-steering mirror such an incident light is reflected by the fine-steering mirror. The fine-steering mirror can then receive orientation feedback from a fine position sensor, which is situated to receive light reflected by the fine-steering mirror” ([0125]); that is, the system shown in Figure 6 can include both a coarse-steering mirror and a fine-steering mirror, and the mirrors can be directly controlled by mirror actuators; and the coarse-steering mirror 502 is a “front mirror” as shown in Figure 6. Another prior art, Orino et al discloses a similar free-space optical communication system (Figures 11 and 12 etc.), and an actuator (e.g., 31/32 in Figure 15) is directly coupled to a mirror (e.g., 4) so to control the pointing direction of the mirror (Figures 2, 5 and 15 etc.).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to apply the teachings of Erkmen et al and Orino et al to the system/method of Katsuhara so that the point directions of the coarse tracking mirror and fine tracking mirror can be conveniently, quickly controlled and adjusted, and a highly reliable bidirectional free-space optical communication can be realized.  
2). With regard to claim 2, Katsuhara and Erkmen et al and Orino et al disclose all of the subject matter as applied to claim 1 above. And the combination of Katsuhara and Erkmen et al and Orino et al Katsuhara disclose all of the subject matter as applied to claim 1 above. And Katsuhara further discloses wherein the first mirror is kept stationary by locking the first mirror in place (e.g., Figures 8(a) and 8(c), or Figure O1 above, the in the time period t0-t1, the first mirror is kept stationary at 1 by locking the first mirror in place).
But, Katsuhara does not expressly state: turning off power to the first mirror actuator.
However, Katsuhara discloses that coarse tracking mechanism 52b controls the angle of the front mirror by using a 2-axis gimbal, and “it is known to use a stepping motor as a driving source of each axis”. It is commonly known that the stepping motor is drove by a driving source (driver or driving circuit), and the driving source provides power (or driving current or driving voltage) to the stepping motor so that the motor can move step by step; and when a power (current or voltage) is applied to the stepping motor, the motor moves by a specific angle defined by the “step”, and when the power is turned off, the motor's position is hold at one of predefined multiple steps. As shown in Katsuhara Figure 8(a) etc., the movement of the coarse tracking mirror is in “steps”, then, it is obvious to one skilled in the art that the power to the first mirror actuator is stopped in the period when the fine tracking mirror is steering from 0 to , or during t0 to t1 or during t2 to t3 as shown in Figure O1 above; that is, it is obvious that during the fine tracking mirror is steering, the power to the first mirror actuator is turned off, and then the coarse tracking mirror is hold at a specific angle.
3). With regard to claim 3, Katsuhara and Erkmen et al and Orino et al disclose all of the subject matter as applied to claim 1 above. And the combination of Katsuhara and Erkmen et al and Orino et al further discloses wherein the area of each zone of the plurality of zones does not overlap with any other zone of the plurality of zones (Katsuhara: as shown in Figures 8 and 10 and discussed in claim 1 rejection, each zone is defined by a combined movement of coarse tracking mirror and fine tracking mirror, and as shown in Figure 8(a), the coarse tracking mirror is moved in “steps”, and each step just steps across the area covered (0-) by the fine tracking mechanism; therefore, the area of each zone of the plurality of zones does not overlap with any other zone of the plurality of zones) and is approximately a same percentage (e.g., , 50%) of a range of motion of the second mirror (2. [0022], “the fine tracking mirror is 2θ in total of 0 degrees to ±θ, optical communication can be performed only in the fine tracking angle range of θ at most half in the optical communication tracking state”).
4). With regard to claim 4, Katsuhara and Erkmen et al and Orino et al disclose all of the subject matter as applied to claim 1 above. And the combination of Katsuhara and Erkmen et al and Orino et al further discloses wherein the area of coverage of the communication device is determined by combining a range of motion of the first mirror and a range of motion of the second mirror (Katsuhara: Figures 8(c) and 10. Also refer to Figure O1 above).
5). With regard to claim 6, Katsuhara and Erkmen et al and Orino et al disclose all of the subject matter as applied to claim 1 above. And the combination of Katsuhara and Erkmen et al and Orino et al further discloses discloses wherein the one or more processors are further configured to: 

    PNG
    media_image2.png
    723
    439
    media_image2.png
    Greyscale

				Figure O2
when the signal reaches an edge of the second zone at a third time (Katsuhara: as shown in Figures 8 and 10, the coarse tracking mechanism and fine tracking mechanism perform continuously/repeatedly. Figure O2 above is replot from Katsuhara’s Figure 8(a) and 8(b), and is “enlarged” similar to Figure 8(c). The third time is “t3” as shown in Figure O2 above), direct the first mirror actuator to move the first mirror, during a fourth time period (t3-t4) starting at the third time (t3 as shown in Figure O2) and ending at a fourth time (t4), from the second angle (2) to a third angle (3) in a direction of motion of the signal (Figures 8-10) as the signal moves into a third zone (the zone associated with the second “step” movement of the coarse tracking mechanism; or the zone covered by coarse tracking mechanism 3 and fine tracking mirror 0-; or the area covered between t4-t5 as shown in Figure O1 above) of the plurality of zones; and 
keep the first mirror stationary at the third angle (3) during a fifth time period (t4-t5) starting at the fourth time (t4) while using the second mirror to track the signal in the third zone (Figures 8-10. In the period t4-t5 as shown in Figure O2 above, the fine tracking mirror moves from 0 to ).
6). With regard to claim 7, Katsuhara and Erkmen et al and Orino et al disclose all of the subject matter as applied to claim 1 above. And the combination of Katsuhara and Erkmen et al and Orino et al further discloses wherein the second angle is a set interval from the first angle (Katsuhara: the second angle is the same “interval” as the first angle, which is determined by the step of the stepping motor; refer Figure 8(a) etc.).
7). With regard to claim 10, Katsuhara and Erkmen et al and Orino et al disclose all of the subject matter as applied to claim 1 above. And the combination of Katsuhara and Erkmen et al and Orino et al further discloses the system of claim 1, further comprising the communication device (Katsuhara: Figures 6 and 9).
8). With regard to claim 12, Katsuhara discloses a method for transmitting and receiving optical signals (Figure 9, and Figure 6), the method including: 
controlling, by one or more processors (tracking control circuit 55), a first mirror actuator (the mechanism that controls/changes the “inclination” or “orientation” of the mirror; or “a 2-axis gimbal”, [0015], “the rough tracking mechanism 52b is generally configured to control the angle of the front mirror by using a 2-axis gimbal”. [0004], “adjusting the direction of the front mirror in accordance with an external drive signal. The optical system 52 includes a beam splitter 52 a that splits the input light from the optical antenna 51 into 2 components, a coarse tracking mechanism 52 b that changes the inclination of the front mirror of the optical antenna 51 to set the direction of the incident light axis to the optical system 52”, [0005], “a rough tracking control unit 55a that controls the orientation of the optical antenna so that the incident light axis to the rough tracking sensor 53 comes to the center of the sensor”) to control a pointing direction ([0004]-[0007], [0015] etc.) of a first mirror (e.g., the mirror in the optical antenna 51, [0004] etc., “The optical antenna 51 includes a mirror on the front surface, and the inclination of the incident light axis can be adjusted by adjusting the direction of the front mirror in accordance with an external drive signal”, which is associated with “a coarse tracking mechanism”, therefore, the mirror in the optical antenna 51 is a coarse tracking mirror) of a communication device (Figure 6); and 
controlling, by the one or more processors, a second mirror actuator (the mechanism that controls/changes “the orientation” or “operation angle” of the reflection mirror of the fine tracking mechanism 52c) to control a pointing direction ([0004]-[0013]) of a second mirror (“fine tracking mirror” in the fine tracking mechanism 52c) of the communication device, 
wherein the second mirror actuator moves the second mirror to track a signal within a first zone (a zone that can be covered by adjusting the fine tracking mirror only; refer Figure 8, and Figure 10. “a fine tracking sensor 54 that receives output light in a relatively narrow visual field, and a tracking control circuit 55 that inputs an operation amount to the optical system 52 so as to guide the output optical axis from the optical system 52 to substantially the center of each of the coarse tracking sensor 53 and the fine tracking sensor 54”) in a plurality of zones (Figures 8 and 10) in an area of coverage of the communication device (the area covered by combined coarse tracking mechanism and fine tracking mechanism), 
wherein each zone is adjacent to at least one other zone of the plurality of zones (as shown in Figure 8(c) and Figure 10, after the fine tracking mechanism completed a tracking/steering from 0 to , the coarse tracking mechanism is drove by “1 step”, [0016] and [0018] etc., and this 1 step just steps across the area covered by the fine tracking mechanism during tracking/steering from 0 to , then tracking/steering in next zone is started by the fine tracking mechanism; therefore, as shown in Figures 8 and 10, each zone is adjacent to at least one other zone of the plurality of zones. Also refer to Figure O1 above), 
wherein the first mirror (coarse tracking mirror) is kept stationary at a first angle (e.g., 1 as shown in Figure O1 above, which is replotted from Figure 8 of Katsuhara) during a first period (t0 to t1 as shown in Figure O1 above) while the second mirror (fine tracking mirror) is used to track the signal in the first zone (in the period t0-t1, the fine tracking mirror is moved from 0 to , [0020]-[0022], “while the fine tracking mirror 52c' is rotated by the maximum θ from 0 degrees to the counterclockwise by the fine tracking control in a state where the coarse tracking mechanism 52b is stopped”), wherein, when the signal reaches an edge of the first zone at a first time (t1 as shown in Figure O1 above; also refer Figures 8 and 10), the first mirror actuator (the actuator for coarse tracking mechanism) moves the first mirror (the coarse tracking mirror in the optical antenna 51), during a second time period starting at the first time and ending at a second time (t1 to t2 as shown in Figure O1 above), from the first angle (e.g., 1 as shown in Figure O1 above) to a second angle (e.g., 2 as shown in Figure O1 above) in a direction of motion of the signal (Figures 8-10) as the signal moves into a second zone of the plurality of zones (the zone associated with the “1 step” movement of the coarse tracking mechanism; or the zone covered by coarse tracking mechanism 2 and fine tracking mirror 0-; or the area covered between t2-t3 as shown in Figure O1 above) of the plurality of zones (Figures 8 and 10), 
wherein the second mirror actuator moves the second mirror (in the period t1 to t2, the second mirror actuator moves the fine tracking mechanism/mirror from  to 0), during the second time period (t1 to t2), to a default angle (e.g., “neutral position” 0 degree; [0020] and [0022], “the fine tracking mirror is returned to 0 degrees every time the coarse tracking mechanism 52b performs 1 step operation”) while the first mirror actuator moves the first mirror from the first angle to the second angle (Figure 8, or Figure O1 above, while the coarse tracking mechanism moves the coarse mirror from  1 to 2, the fine tracking mirror is returned to 0 degrees), and 
wherein first mirror is kept stationary at the second angle (2 as shown in Figure O1 above) during a third time period (t2 to t3) starting at the second time (t2) while the second mirror is used to track the signal in the second zone (Figures 8-10. In the period t2-t3 as shown in Figure O1 above, the fine tracking mirror moves from 0 to ).
But, in Figure 6, Katsuhara et al does not expressly show a first mirror actuator associated with a front mirror and a second mirror actuator associated with the fine steering mirror.
However, first, as discussed above, Katsuhara et al discloses to adjust/control the angles of the front mirror and fine tracking mirror, therefore, it is obvious to one skilled in the art that actuators are used to control/move the mirrors; and Katsuhara et al also discloses that a 2-axis gimbal can be used to control the angle of the front mirror, and then the 2-axis gimbal is a type of actuator for the front mirror. Second, Erkmen et al discloses a free-space optical communication, as shown in Figure 6, “the controller 550 can generate commands to the mirror positioning system 504 to thereby adjust the orientation of the steering mirror 502 and thereby align the incident light in a desired manner” ([0114]), the mirror positioning system 504 is an actuator that controls the pointing direction of the mirror 502. And Erkmen et al also discloses “the terminal 600 may also include an additional fine-steering mirror in the optical pathway of the terminal that receives light reflected by a primary coarse-steering mirror (e.g., the steering mirror 502). In such an arrangement, the coarse-steering mirror can receive orientation feedback from a coarse position sensor. The coarse position sensor can then be used to orient the coarse-steering mirror such an incident light is reflected by the fine-steering mirror. The fine-steering mirror can then receive orientation feedback from a fine position sensor, which is situated to receive light reflected by the fine-steering mirror” ([0125]); that is, the system shown in Figure 6 can include both a coarse-steering mirror and a fine-steering mirror, and the mirrors can be directly controlled by mirror actuators; and the coarse-steering mirror 502 is a “front mirror” as shown in Figure 6. Another prior art, Orino et al discloses a similar free-space optical communication system (Figures 11 and 12 etc.), and an actuator (e.g., 31/32 in Figure 15) is directly coupled to a mirror (e.g., 4) so to control the pointing direction of the mirror (Figures 2, 5 and 15 etc.).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to apply the teachings of Erkmen et al and Orino et al to the system/method of Katsuhara so that the point directions of the coarse tracking mirror and fine tracking mirror can be conveniently, quickly controlled and adjusted, and a highly reliable bidirectional free-space optical communication can be realized.
9). With regard to claim 13, Katsuhara and Erkmen et al and Orino et al disclose all of the subject matter as applied to claim 12 above. And the combination of Katsuhara and Erkmen et al and Orino et al Katsuhara disclose all of the subject matter as applied to claim 1 above. And Katsuhara further discloses wherein the first mirror is kept stationary by locking the first mirror in place (e.g., Figures 8(a) and 8(c), or Figure O1 above, the in the time period t0-t1, the first mirror is kept stationary at 1 by locking the first mirror in place).
But, Katsuhara does not expressly state: turning off power to the first mirror actuator.
However, Katsuhara discloses that coarse tracking mechanism 52b controls the angle of the front mirror by using a 2-axis gimbal, and “it is known to use a stepping motor as a driving source of each axis”. It is commonly known that the stepping motor is drove by a driving source (driver or driving circuit), and the driving source provides power (or driving current or driving voltage) to the stepping motor so that the motor can move step by step; and when a power (current or voltage) is applied to the stepping motor, the motor moves by a specific angle defined by the “step”, and when the power is turned off, the motor's position is hold at one of predefined multiple steps. As shown in Katsuhara Figure 8(a) etc., the movement of the coarse tracking mirror is in “steps”, then, it is obvious to one skilled in the art that the power to the first mirror actuator is stopped in the period when the fine tracking mirror is steering from 0 to , or during t0 to t1 or during t2 to t3 as shown in Figure O1 above; that is, it is obvious that during the fine tracking mirror is steering, the power to the first mirror actuator is turned off, and then the coarse tracking mirror is hold at a specific angle.
10). With regard to claim 14, Katsuhara and Erkmen et al and Orino et al disclose all of the subject matter as applied to claim 12 above. And the combination of Katsuhara and Erkmen et al and Orino et al further discloses wherein the area of each zone of the plurality of zones does not overlap with any other zone of the plurality of zones (Katsuhara: as shown in Figures 8 and 10 and discussed in claim 1 rejection, each zone is defined by a combined movement of coarse tracking mirror and fine tracking mirror, and as shown in Figure 8(a), the coarse tracking mirror is moved in “steps”, and each step just steps across the area covered (0-) by the fine tracking mechanism; therefore, the area of each zone of the plurality of zones does not overlap with any other zone of the plurality of zones) and is approximately a same percentage (e.g., , 50%) of a range of motion of the second mirror (2. [0022], “the fine tracking mirror is 2θ in total of 0 degrees to ±θ, optical communication can be performed only in the fine tracking angle range of θ at most half in the optical communication tracking state”).
11). With regard to claim 15, Katsuhara and Erkmen et al and Orino et al disclose all of the subject matter as applied to claim 12 above. And the combination of Katsuhara and Erkmen et al and Orino et al further discloses the method of claim 12, further comprising determining, by the one or more processors, the area of coverage of the communication device by combining a range of motion of the first mirror and a range of motion of the second mirror (Katsuhara: Figures 8(c) and 10. Also refer to Figure O1 above).
12). With regard to claim 17, Katsuhara and Erkmen et al and Orino et al disclose all of the subject matter as applied to claim 12 above. And the combination of Katsuhara and Erkmen et al and Orino et al further discloses wherein, when the signal reaches an edge of the second zone at a third time (Katsuhara: as shown in Figures 8 and 10, the coarse tracking mechanism and fine tracking mechanism perform continuously/repeatedly. Figure O2 above is replot from Katsuhara’s Figure 8(a) and 8(b), and is “enlarged” similar to Figure 8(c). The third time is “t3” as shown in Figure O2 above), the first mirror actuator moves the first mirror, during a fourth time period (t3-t4) starting at the third time (t3 as shown in Figure O2) and ending at a fourth time (t4 as shown in Figure O2), from the second angle (2) to a third angle (3) in a direction of motion of the signal (Figures 8-10) as the signal moves into a third zone (the zone associated with the second “step” movement of the coarse tracking mechanism; or the zone covered by coarse tracking mechanism 3 and fine tracking mirror 0-; or the area covered between t4-t5 as shown in Figure O1 above) of the plurality of zones, and 
wherein the first mirror is kept stationary at the third angle (3) during a fifth time period (t4-t5) starting at the fourth time (t4) while the second mirror is used to track the signal in the third zone (Figures 8-10. In the period t4-t5 as shown in Figure O2 above, the fine tracking mirror moves from 0 to ).
13). With regard to claim 18, Katsuhara and Erkmen et al and Orino et al disclose all of the subject matter as applied to claim 12 above. And the combination of Katsuhara and Erkmen et al and Orino et al further discloses wherein the second angle is a set interval from the first angle (Katsuhara: the second angle is the same “interval” as the first angle, which is determined by the step of the stepping motor; refer Figure 8(a) etc.).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LI LIU whose telephone number is (571)270-1084. The examiner can normally be reached 9 am - 6 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kenneth Vanderpuye can be reached on 5712723078. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LI LIU/Primary Examiner, Art Unit 2636                                                                                                                                                                                                        November 1, 2022